           Case 1:19-cv-07450-AJN Document 11 Filed 10/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SHEENA M. LEE, Individually and on Behalf of All
  Others Similarly Situated                                   Case No. 1:19-CV-07450

                 Plaintiff(s)
                                                              MOTION FOR EXTENSION OF
          -against-                                           DEFENDANT’S TIME TO
                                                              RESPOND TO COMPLAINT
  B&Z AUTO ENTERPRISES, L.L.C. d/b/a
  Eastchester Chrysler Jeep Dodge,

                 Defendants.


         The undersigned counsel on behalf of Defendant B&Z Auto Enterprises, L.L.C. d/b/a
Eastchester Chrysler Jeep Dodge hereby moves this Court for a brief extension of time from
today’s deadline, up to and including November 1, 2019, for Defendant to answer, move, or
otherwise respond to Plaintiffs’ Complaint. This is Defendant’s second request for an extension,
and is due to the undersigned counsel being out of the office today after an automobile accident
that resulted in a hospital visit. This request is made without consent because, although I
telephoned Plaintiffs’ counsel today concerning my situation and left a message to request consent,
I was unable to obtain a response before this filing. This brief extension will not impact any other
scheduled deadlines or appearances. I thank the Court for its consideration in this matter.

Dated:         Garden City, New York
               October 24, 2019
                                                     Respectfully Submitted,

                                                     Labonte Law Group, PLLC

                                                     By:     /s/ Scott H. Mandel
                                                             Scott H. Mandel, Esq.
                                                             333 Jericho Turnpike, Ste. 200
                                                             Jericho, NY 11753
                                                             (516) 280-8580
                                                             smandel@labontelawgroup.com

                                                             Counsel for Defendant
            Case 1:19-cv-07450-AJN Document 11 Filed 10/24/19 Page 2 of 2



                                        CERTIFICATION


          I hereby certify that on October 24, 2019, a copy of the foregoing Motion for Extension

of Time to File an Answer was electronically filed and served via CM/ECF to all counsel of

record.



                                                      By:    /s/ Scott H. Mandel
                                                             Scott H. Mandel, Esq.
